Citation Nr: 0509101	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  96-05 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a jaw disorder.

3.  Entitlement to service connection for a disability 
manifested by joint pain.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a disability 
manifested by diarrhea/constipation.

7.  Entitlement to service connection for a disability 
manifested by tingling/numbness of the lower extremities.

8.  Entitlement to service connection for a disability 
manifested by tingling/numbness of the upper extremities.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, claimed as including lumbar strain, low back 
pain, and fibromyositis.

10.  Entitlement to service connection for chronic 
fatigue/weakness.

11.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant was a member of the Puerto Rico Army National 
Guard and apparently had a period of active duty for training 
(ACDUTRA) from October 1989 to March 1990.  His unit was 
activated during the Persian Gulf War from November 1990 to 
August 1991, which included service in Southwest Asia; and he 
remained in the Puerto Rico Army National Guard for an 
unspecified period subsequent to that active service period.  
There have been no specific contentions that the disabilities 
at issue relate to the National Guard duty for training 
(DUTRA) periods.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the San Juan, Puerto Rico, Regional Office (RO), which 
denied service connection for a back disorder, a psychiatric 
disorder, a skin disorder, and a respiratory disorder/asthma, 
and a March 1998 rating decision, which, in part, denied 
service connection for all said disorders as a result of 
undiagnosed illness.  An October 1998 Board decision denied 
service connection for a back disorder, a psychiatric 
disorder, and a respiratory disorder/asthma; denied service 
connection for said disorders as well as for a skin disorder, 
all as a result of undiagnosed illness; and remanded the 
issue of service connection for a skin disorder (other than 
claimed as a result of undiagnosed illness) to the RO for 
additional evidentiary development.  That October 1998 Board 
decision represents the last final decision with respect to 
said service connection issue for a back disorder.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In January 2000, the Board again remanded the issue of 
service connection for a skin disorder (other than claimed as 
a result of undiagnosed illness) to the RO for additional 
evidentiary development.  

In August 2002, the Board undertook additional development on 
said appellate issue involving service connection for a skin 
disorder (other than claimed as a result of undiagnosed 
illness), pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in light of 
that Federal Circuit case, in June 2003, the Board remanded 
the issue involving service connection for a skin disorder 
(other than claimed as a result of undiagnosed illness) to 
the RO for readjudication that considered any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation.

Appellant subsequently appealed a February 2004 rating 
decision, which denied service connection for headaches, a 
jaw disorder, a disability manifested by joint pain, a right 
knee disability, a left knee disability, and a disability 
manifested by diarrhea/constipation; and denied reopening of 
service connection claims for a disability manifested by 
tingling/numbness of the lower extremities, a disability 
manifested by tingling/numbness of the upper extremities, 
weakness/fatigue, and a back disability, claimed as including 
lumbar strain, low back pain, and fibromyositis.  Appellant 
did not allege that such disabilities resulted from 
undiagnosed illness.  Consequently, the Board construes the 
appellate issues as limited to claims other than involving 
undiagnosed illness, and will proceed accordingly.  

It should also be pointed out that a March 1998 rating 
decision denied service connection for chronic fatigue, a 
disability manifested by tingling/numbness of the upper 
extremities, and a disability manifested by tingling/numbness 
of the lower extremities, based on undiagnosed illness.  
However, appellant's current claims for service connection 
for fatigue, a disability manifested by tingling/numbness of 
the upper extremities, and a disability manifested by 
tingling/numbness of the lower extremities are not claimed as 
due to undiagnosed illness and, as such, are construed as new 
claims other than involving undiagnosed illness.  These 
appellate issues have therefore been reframed as those 
delineated on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will provide notice if further 
action is required on appellant's part.


REMAND

In this case, the appellant has essentially argued that the 
claimed disabilities are a result of his active duty in the 
Persian Gulf.  The evidentiary record includes documentation 
of a prior October 1989-March 1990 ACDUTRA period and 
indication that he had remained "active" in the National 
Guard as recently as 1995.  See a May 1995 VA examination 
report.  While appellant has not specifically alleged that 
the claimed disabilities are related to the prior ACDUTRA 
period or any subsequent periods of DUTRA, nevertheless any 
additional DUTRA medical records might prove relevant in 
deciding the etiology of these disabilities.  Although the RO 
has requested appellant's National Guard medical records, and 
certain records have been associated with the claims folder, 
it is unclear whether the records are complete or whether the 
RO ever specifically requested DUTRA medical records for the 
period prior to his active duty in the Persian Gulf.  While 
his contentions primarily concern his Persian Gulf active 
service, nevertheless judicial precedents would appear to 
mandate that all of his available military medical records 
should be sought and associated with the claims folder.  
Additionally, DUTRA medical records might prove relevant 
particularly concerning whether any claimed disability 
preexisted appellant's Persian Gulf active service.  
Verification of his periods of DUTRA is also deemed 
indicated, as it appears that the official documents of 
record do not include a DD-214 form or other such document; 
and it is also unclear whether his DUTRA includes inactive 
duty for training (INACDUTRA).  See also October 1998 Board 
remand and RO's January 1999 request for National Guard 
verification of DUTRA, which was not completed.

Additionally, the evidentiary record indicates that appellant 
has been employed post service, including as a police academy 
recruit, policeman, and security guard.  Although in a 
December 2003 letter, the RO requested appellant to submit 
any employment medical records, it does not appear that he 
responded thereto.  However, in order to equitably decide the 
appellate issues, it is the Board's opinion that another 
attempt to obtain such records should be accomplished, since 
any such employment medical records might shed light on the 
etiology of the claimed disabilities.

Although May 1995 and February 1997 VA dermatologic 
examinations were conducted and, pursuant to the Board's 
January 2000 remand, a January 2003 medical opinion by that 
same dermatologist was rendered as to the etiology of 
appellant's skin disability, the opinion did not specifically 
address the etiology of the folliculitis and intertrigo 
diagnosed on those examinations but rather dealt primarily 
with the question of the etiology of acne that was initially 
reported on service entrance examination and appellant's 
current complaint involving itching.  Additionally, while VA 
examinations have been conducted, none of the examinations 
included medical opinion as to the etiology of the other 
claimed disabilities.  It appears that additional medical 
clarification as to the etiology of the claimed disabilities 
may prove beneficial in resolving the service connection 
appellate issues.  

Accordingly, the case is REMANDED for the following:

1.  The RO should directly contact 
appellant's Army National Guard 
unit(s), the National Personnel 
Records Center (NPRC), (or any other 
appropriate organization) to (a) 
request written verification of all 
of his ACDUTRA and/or INACDUTRA 
dates, to the extent possible; and 
(b) search for any additional Army 
National Guard medical records 
(including ACDUTRA and/or INACDUTRA) 
and active service medical records.  
Any such records should be 
associated with the claims folder.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  To 
the extent the appellant's 
assistance is needed for an informed 
request, his assistance should be 
requested.

2.  The RO should contact and 
request appellant to provide any 
military, VA, and non-VA clinical 
records in his possession (not 
presently associated with the claims 
folder), pertaining to the claimed 
disabilities, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided such treatment.  
All available, actual clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folder, should be 
obtained from the specified health 
care providers.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports 
to the VA.  Any records obtained 
should be associated with the claims 
folder.

3.  The RO should request appellant 
to provide any relevant employment 
medical records (such as pre-
employment/employment examinations) 
that he may have in his possession, 
as well as the complete name and 
address of any former and present 
employers where pertinent records 
might be obtained.  If the appellant 
indicates there are some medical 
records that employers might have, 
they should be sought.  If the 
appellant indicates that no 
pertinent records exist, then no 
additional action need be taken.  If 
records are potentially reported 
available, the RO should exercise 
due diligence in attempting to 
obtain these records.  If the 
address(es) of said employer(s) have 
changed, the RO should make 
reasonable attempts to pursue 
alternative avenues for securing 
these records.  Any relevant 
employment medical records should be 
obtained and associated with the 
claims folder.  To the extent that 
it is indicated that records may 
exist, the appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any such employment medical records 
to the VA.

4.  With respect to the issues of 
service connection for headaches, a 
jaw disorder, a disability 
manifested by joint pain, a right 
knee disability, a left knee 
disability, a disability manifested 
by diarrhea/constipation, a 
disability manifested by 
tingling/numbness of the lower 
extremities, a disability manifested 
by tingling/numbness of the upper 
extremities, chronic 
fatigue/weakness, and a skin 
disability, the RO should arrange 
for appropriate VA examinations to 
be conducted.  The examiners should 
review the entire claims folder, 
examine appellant if necessary, and 
render medical opinions regarding 
the following:

Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that headaches, 
a jaw disorder, a disability 
manifested by joint pain, a right 
knee disability, a left knee 
disability, a disability manifested 
by diarrhea/constipation, a 
disability manifested by 
tingling/numbness of the lower 
extremities, a disability manifested 
by tingling/numbness of the upper 
extremities, chronic 
fatigue/weakness, and a skin 
disability are currently present, 
and if so, are they causally or 
etiologically related to appellant's 
military duty, including active 
service in the Persian Gulf and 
periods of DUTRA?  If any such 
claimed disability preexisted 
military duty, did it undergo a 
permanent increase in severity 
during military duty not due to 
natural progression?  In the event 
that any complaints are merely 
symptoms of some underlying disease 
or injury, the examiners should 
state what the underlying disease or 
injury is and whether such 
underlying disease or injury is 
causally or etiologically related to 
appellant's military duty, including 
active duty service in the Persian 
Gulf and periods of DUTRA.  

The examiners should adequately 
summarize the relevant medical 
history and clinical findings, 
including that contained in any 
military medical records, and 
provide detailed reasons for the 
medical conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports.

5.  With respect to the above issues 
of service connection, the RO should 
review any additional evidence and 
readjudicate these service 
connection claims, under any theory 
of entitlement that has been 
advanced.

6.  With respect to the issue of 
whether new and material evidence 
has been received to reopen a claim 
of entitlement to service connection 
for a back disability, claimed as 
including lumbar strain, low back 
pain, and fibromyositis, the RO 
should review any additional 
evidence and determine whether the 
appellant's service connection claim 
may now be granted.

If the RO denies the claim of 
entitlement to service connection 
for a back disability, claimed as 
including lumbar strain, low back 
pain, and fibromyositis, on the 
basis that new and material evidence 
has not submitted, appellant should 
be provided a supplemental statement 
of the case which includes 
appropriate laws and regulations 
pertaining to the finality of the 
October 1998 Board decision which 
denied service connection for that 
disability.  The statement should 
include information regarding the 
prior denial and discuss the effect 
of the prior denial on the current 
claim.

If the RO considers the claim for 
service connection for a back 
disability, claimed as including 
lumbar strain, low back pain, and 
fibromyositis, reopened, the RO 
should arrange appropriate VA 
examination to determine the nature 
and etiology of any such back 
disability presently manifested.  

To the extent the benefits sought are not granted, appellant 
and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



